-Order granting application for disinterment of two bodies from a lot in a cemetery reversed on the law and the facts, with $10 costs, and disbursements, and motion denied, with $10 costs. The granting of the application was an improvident exercise of discretion in that one of the bodies has been interred for thirty-six years and that the deceased persons, husband and wife, are buried in a permanent family plot large enough to accommodate the children who are enabled collectively to visit the grave with virtually as much convenience as if the bodies were reinterred in the cemetery to which they propose to transfer them. Nolan, P.J., Carswell, Johnston, Adel and Sneed, JJ., concur.